        Case 1:18-cv-05182-LGS Document 105 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     )
AMBAC ASSURANCE CORPORATION,                         )
                                                     )
                                     Plaintiff,      )   No. 18-cv-5182-LGS
                        v.                           )
                                                     )   XXXXXXXXXXXX ORDER AND
                                                         [PROPOSED]
U.S. BANK NATIONAL ASSOCIATION,                      )   JUDGMENT
                                                     )
                                     Defendant.      )
                                                     )

                                                      16
                                                      XX 2019 Opinion & Order granting
              Upon consideration of this Court’s July 17,

Defendant U.S. Bank National Association’s (“U.S. Bank”) motion to dismiss Counts One, Two,

Three, and Five of Ambac Assurance Corporation’s (“Ambac”) Complaint and denying U.S.

Bank’s motion to dismiss Count Four of Ambac’s Complaint (“Motion to Dismiss Order,” Dkt.

No. 49); and further upon consideration of this Court’s December 7, 2020 Opinion & Order

resolving the parties’ cross-motions for summary judgment on Count Four of Ambac’s

Complaint (“Summary Judgment Order,” Dkt. No. 103); and further upon consideration of the
                                         at Dkt. No. 104-1
parties’ Stipulation for Entry of Judgment, it is hereby ORDERED that:

       1.     Final judgment is ENTERED in favor of U.S. Bank on Counts One, Two, Three,

and Five of Ambac’s Complaint for the reasons stated in the Court’s Motion to Dismiss Order.

       2.     Final judgment is also ENTERED in favor of U.S. Bank on the breach of contract

claim in Count Four of Ambac’s Complaint arising out of Ambac’s repayment right in the Trust

waterfall, as set forth in the Court’s Summary Judgment Order.

       3.     Final judgment is ENTERED in favor of Ambac on the remaining breach of

contract claims in Count Four of Ambac’s Complaint with respect to the use of the write-up first
         Case 1:18-cv-05182-LGS Document 105 Filed 12/22/20 Page 2 of 2




method and the offsetting of Recoveries against Realized Losses, as set forth in the Court’s

Summary Judgment Order.

       4.      In light of Paragraph 3 immediately above, Ambac shall have judgment against

U.S. Bank in the amount of one dollar ($1.00) in nominal damages.

       5.      The parties shall each bear their own costs and fees.

       6.      The Clerk of Court is directed to CLOSE this case.



        December 22, 2020
Dated: ____________________                                 _______________________
        New York, New York                                  Hon. Lorna G. Schofield
                                                            United States District Judge




                                                2
